In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-47V
                                     Filed: March 24, 2016
                                         UNPUBLISHED
*********************************
WILLARD FIRST,                                    *
                                                  *
                         Petitioner,              *
                v.                                *
                                                  *        Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *        Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Lawrence Cohan, Anapol Weiss, Philadelphia, PA, for petitioner.
Ann Martin, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

        On January 20, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleged that he suffered Guillain-Barré Syndrome (“GBS”)
after receiving the influenza vaccine on September 27, 2013. On January 22, 2016, the
undersigned issued a decision awarding compensation to petitioner based on the
parties’ joint stipulation. (ECF No. 28).

       On February 15, 2016, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 32). Petitioner requests attorneys’ fees in the amount of $25,287.50 and
attorneys’ costs in the amount of $4,812.53 for a total amount of $30,100.03. Id. at 2.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the

undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
In accordance with General Order #9, petitioner’s counsel represents that petitioner
incurred no out-of-pocket expenses.

        On February 16, 2016, respondent filed a response to petitioner’s motion. (ECF
No. 33). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that she “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Additionally, she “asserts that a reasonable amount for fees and
costs in the present case would fall between $18,000.00 to $21,000.00,” but provides no
basis or explanation for how she arrived at this proposed range. Id. at 3.

       On February 17, 2016, petitioner filed a reply. (ECF No. 34). Petitioner argues
that respondent has provided “no precise objection” but only “a self-serving ‘survey’ of
what the Respondent believes the range for fees and costs in this case should be.” Id.
at 3. Petitioner includes a list of the attorneys’ fees and costs awarded to petitioner’s
counsel since 2014. 3

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

        Petitioner requests additional attorneys’ fees in the amount of $1,375.00 for
preparing the reply. 4 Id. at 5 n.1. He has not, however, provided specific billing entries
describing how this time was expended. The undersigned finds the request for
additional hours spent preparing the reply to be reasonable and awards the full amount
requested for preparation of the reply brief, $1,375.00. 5 Thus, the total amount awarded
for attorneys’ fees and costs is $31,475.03.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.




3 Although helpful information, the undersigned does note that many of the cases cited involved different
circumstances than the present case. For example, in one case an evidentiary hearing was held, and in
another case a life care planner was required.

4   This amount is calculated at David J. Carney’s rate of $275 x 5 hours. Reply at 6 n.2.

5 The undersigned may reduce the attorneys’ fees sought for additional filings of a similar reply in other

cases.


                                                       2
      Accordingly, the undersigned awards the total of $31,475.03 6 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Lawrence R. Cohan.

        The clerk of the court shall enter judgment in accordance herewith. 7

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




6This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

7 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     3